Citation Nr: 0836963	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  04-37 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral hearing loss.

2.  Entitlement to service connection for status post 
laminectomy and disc excision, lumbar spine (low back 
disability).

3.  Entitlement to service connection for a right hip 
condition, to include as secondary to a low back disability.

4.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1961.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2004.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The veteran's appeal was previously before the Board in May 
2007, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hearing loss is manifested by Level V 
hearing loss in the right and left ears.
2.  The veteran's low back disability is etiologically 
related to his active military service.

3.  The veteran's right hip disability is etiologically 
related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral 
hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2007).

2.  The criteria for service connection for a low back 
disability are met.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2007).

3.  The criteria for service connection for a right hip 
disability are met.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).  
Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  
See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. 
§ 4.85 (2007).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2007).

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a 
veteran takes issue with the initial rating assigned when 
service connection is granted for a particular disability, 
the Board must evaluate the relevant evidence since the 
effective date of the award and may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran is seeking an increased rating for his service-
connected bilateral hearing loss which is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2007).  
The veteran contends that the symptomatology associated with 
his hearing loss is more severe than is contemplated by the 
currently assigned rating because it is difficulty for him to 
hear the telephone ring, it is sometimes hard for him to 
understand what people are saying, and because he has 
difficulty with background noise.  See January 2007 Travel 
Board hearing transcript.

Although the Board is sympathetic to the veteran's 
complaints, as explained above, disability ratings for 
hearing loss are derived from a mechanical application of the 
rating schedule to the numeric designations resulting from 
audiometric testing.
The veteran was afforded a VA audiological examination in 
December 2001.  The following audiometric findings were 
reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	45	45	50	55	49
Left (db):	45	40	50	75	53

Speech audiometry results were speech recognition ability of 
60 percent in the right ear and 50 percent in the left ear.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) 
or (b) for exceptional patterns of hearing impairment.  
Applying 38 C.F.R. § 4.85(f) and these values  to the rating 
criteria results in a numeric designation of level V in the 
right ear and level VIII in the left ear.  See 38 C.F.R. § 
4.85, Table VI (2007).  Application of the level of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a rating of 30 percent.

The veteran was subsequently afforded VA audiological 
examinations in January 2002, May 2003 and August 2004.  
However, the examination reports from these three 
examinations indicate that the test results were unreliable 
and inconsistent, and no statement could be made concerning 
the veteran's hearing.

The most recent and up to date measurements of the veteran's 
hearing ability in the record come from a VA audiological 
examination conducted in May 2008 in response to the Board's 
May 2007 remand directives.  The evaluation produced the 
following audiometric findings: 

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	25	45	60	70	50
Left (db):	20	35	65	80	50

Speech recognition ability of 72 percent in the right ear and 
68 percent in the left ear was reported.  The diagnosis was 
mild to moderate to severe/profound sensorineural hearing 
loss for the left ear and mild to moderately severe to 
severe/profound sensorineural hearing loss for the right ear.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) 
or (b) for exceptional patterns of hearing impairment.  
Applying 38 C.F.R. § 4.85(f) and these values  to the rating 
criteria results in a numeric designation of level V in the 
right and left ears.  See 38 C.F.R. § 4.85, Table VI (2007).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a rating of 20 
percent.

Accordingly, the Board concludes that a disability rating in 
excess of 30 percent is not warranted in this case.

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Low Back Disability

The veteran contends that developed low back pain in service 
from carrying ammunition cases.  He also claims that he would 
experience back pain in service while standing in formation.  
However, he admits that he never sought treatment for his 
back while in service.  The veteran does contend that he 
underwent three surgical procedures on his back after 
service, one in 1964, three years after his discharge, one in 
1968, and another in 1986.

Service medical records are negative for any treatment or 
diagnosis for a low back disability in service.  Furthermore, 
the veteran's spine was evaluated as normal at the time of 
his discharge examination in April 1961.

The post-service medical evidence of record shows that the 
veteran does have a current low back disability.  During an 
April 2003 VA general medical examination, the examiner noted 
the veteran's history of three laminectomies with fusion 
surgery and persistent back pain and his diagnosis/impression 
was history of back condition.  During an additional 
orthopedic examination in April 2003, the examiner noted the 
veteran's history of three laminectomies and disc excisions 
as well as his complaints of low back pain which radiated 
down the right lower extremity to the big toe and parathesias 
of the right big toe and sometimes in the testicle.  He also 
indicated that an MRI of the lumbar spine performed in May 
1999 showed post surgical changes at L3 through L5, moderate 
to severe stenosis at L2-L3 and bilateral foraminal narrowing 
at L2-L3, L3-L4 and L4-L5.  The examiner's diagnosis was 
status post laminectomy and disc excision of the lumbar 
spine, "service connected."  Outpatient treatment records 
from the VA Medical Center (VAMC) in East Orange dated from 
January 2006 to May 2008 and the New Jersey Health Care 
System (HCS) dated from February 2002 to October 2002 show 
treatment for chronic low back pain with frequent flare-ups.  
In addition, a June 2007 statement from T. Wulster, MD 
indicates that the veteran's numerous back surgeries have 
left him with several issues related to his back, including 
instability of L4-L5-S1, chronic myalgia and disc pathology.

In a May 2008 VA opinion, rendered in response to the Board's 
May 2007 remand, the VA examiner noted that he had reviewed 
the veteran's c-file as well as the examination report from 
the veteran's April 2003 VA examination.  Based on his review 
of the evidence, including the April 2003 examiner's finding 
that the veteran's low back pain started while he was in 
service; the May 2008 VA examiner agreed with the April 2003 
examiner and opined that "[the veteran's] low back pain is 
service related."  As there is no contradictory medical 
opinion of record, the Board concludes that the preponderance 
of the evidence supports granting service connection for a 
low back disability.

Right Hip Disability

The veteran contends that he has a right hip disability, 
secondary to his aforementioned low back disability, which 
the Board has determined to be service-connected.  
Specifically, he has reported burning over the right thigh 
and over the right hip and experiencing pins and needles type 
pain shooting through the whole right leg.

Service medical records are negative for any treatment or 
diagnosis for a hip disability in service.  Furthermore, the 
veteran's lower extremities were evaluated as normal and 
there was no indication of a hip disability at the time of 
his discharge examination in April 1961.

The post-service medical evidence of record which includes 
outpatient treatment records from the VAMC in East Orange, 
New Jersey and the New Jersey OPC shows that the veteran has 
been followed for degenerative joint disease of the hips and 
that he has been treated for chronic right hip pain.  In 
addition, during the aforementioned April 2003 general VA 
examination, the examiner noted the veteran's complaints of 
hip pain, and during the April 2003 VA orthopedic 
examination, the examiner indicated that an October 1999 X-
ray report for both hips was negative, but his diagnosis was 
that the veteran's "hip pain is referred from the back."

The Board notes that in its May 2007 remand, it directed the 
VA examiner to "give  a detailed account of all 
manifestations of any back and right hip disabilities found 
to be present, and ...specify the diagnoses for each separate 
condition."  The examiner was also directed to 
"specifically offer an opinion as to whether it is at least 
as likely as not that the veteran's back condition and right 
hip condition, if any, had its onset in service or within one 
year of service, or whether a separate right hip condition is 
secondary to the veteran's back disability."  

In his examination report, the May 2008 VA examiner noted the 
April 2003 examiner's findings that the veteran's low back 
pain started while he was in service, that the veteran's 
right hip pain was referred pain from his sciata/low back 
pain and that the veteran's right hip had a normal 
examination.  Based on those findings, the May 2008 examiner 
opined that the veteran's hip problems "are not related to 
his time in the service."  However, the examiner failed to 
give an opinion as to whether or not the veteran's right hip 
condition is related to his low back disability, as he was 
instructed to do.  Consequently, the April 2003 VA examiner's 
opinion is the only medical opinion of record addressing 
whether or not the veteran's right hip condition is related 
to his low back disability.  Accordingly, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for a right hip disability, secondary to 
the veteran's low back disability, is in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As a preliminary matter, the Board notes that with respect to 
the claims for service connection for a low back disability 
and a right hip disability, to include as secondary to a low 
back disability, the veteran has been provided all required 
notice, to include notice pertaining to the disability-rating 
and effective-date elements of his claims.  In addition, the 
evidence currently of record is sufficient to substantiate 
his claims.  Therefore, no further development for these 
claims is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002) 38 C.F.R. § 3.159 (2007).

With respect to the claim for an increased rating for 
bilateral hearing loss, the record reflects that in December 
2001, March 2003, March 2006 and June 2007 letters, the RO 
sent the veteran the required notice.  The letters 
specifically informed him of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) until March 2006.  The timing of the specific 
notice required by Dingess is harmless in this instance 
because the claim for an increased rating for bilateral 
hearing loss has been denied and therefore, any questions as 
to the disability rating or the effective date to be assigned 
for that disability are moot.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.







ORDER

An increased rating for bilateral hearing loss is denied.

Service connection for a low back disability is granted.
Service connection for a right hip disability is granted.


REMAND

The Board has granted service connection for a low back 
disability and a right hip disability.  The disability 
evaluations have not yet been assigned, and the degree of 
disability for each disorder may have a material effect on 
the claim for TDIU.  In light of this, due process requires 
the RO to rate the low back disability and the right hip 
disability and then again consider the matter of entitlement 
to a TDIU.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  After disability evaluations for a low 
back disability and a right hip disability 
are assigned, again consider the veteran's 
claim for a TDIU.

2.  If the TDIU determination remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


